DETAILED ACTION
Status of the Application
The amendment filed on 11/19/2021 has been entered. The following has occurred: Claims 1, 2, 4-6, 8, 10-12, 14-16, 18, and 20 have been amended; Claim 21 has been added. 
Claims 1-21 are now pending. 
Effective Filling Date: 12/22/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim interpretation is added.
Prior claim objection has been withdrawn in light of the amended claims, however new claim objection is added. 
35 U.S.C. 112(b) rejection has been withdrawn in light of the amended claims.
35 U.S.C. 101 rejection is maintained in light of the amended claims.
35 U.S.C. 102 rejection is maintained in light of the amended claims.
35 U.S.C. 103 rejection is maintained in light of the amended claims.
Priority
The present application claims priority to Foreign Application KR10-2017-0178395, filed on 12/22/2017.
Information Disclosure Statement
The Information Disclosure Statements filed 12/17/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Objections
Claims 11-15 are objected to because of the following informalities: 
Claim 11 recites “control the executing unit” should read “control the native function executing unit” which is amended in the first limitation of claim 16.  
Appropriate correction is required.
Claims 12-15 depend from claim 11 above and therefore inherit the claim objection deficiencies of their parent claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 11 recites “a communication unit configured to receive…” and “a controller configured to receive…”; Claim 16 recites “a communication unit; and a controller configured to” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language receiving without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11 and 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:


Claims 1-10 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-5 are directed to a method (i.e. a process), claims 6-10 are directed to another method (i.e. a process), claims 11-15 are directed to a system (i.e. a machine), claims 16-20 are directed to another system (i.e. a machine), and claim 21 is directed to another method (i.e. process). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
Claim 1 recites a judicial exception, which is representative of claims 6 and 16 similar in scope, is defined as:
receiving, [] prediction information indicating a predicted failure of the appliance;
receiving, [] a schedule of availability of a repair service for repairing the predicted failure of the appliance;
transmitting, [] a signal for requesting maintenance information for use in delaying the predicted failure and maintain a normal operation of the appliance if a time point of availability of the repair service, determined from the received schedule is after a predicted failure time point indicated by the prediction information;
receiving, [] the maintenance information; and
operating, [] based on the maintenance information to delay the predicted failure.
Claim 21 also recites the same judicial exception, is defined as:
receiving,[], operation data of the appliance; 
identifying,[], a predicted failure of the appliance and a first time point when the predicted failure is to be generated based on the operation data of the appliance; 
identifying, [], a recommended schedule of availability of a repair service for repairing the appliance based on the first time point; and 
transmitting, to a user [], the predicted failure of the appliance, the first time point, and the recommended schedule.
The highlighted portions of limitations [B]-[E] above recite following rules and instructions, that falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Also the above-mentioned limitations recites concepts can be performed in the human mind, including an evaluation or judgement, which falls under “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than the additional elements of (claim 1), “by the appliance”; (claim 6) “user terminal”; (claim 16) “communication unit”, and “controller”; (claim 21) “managing server”; the claims 1, 6, 16, and 21 recite a process for receiving information of a predicted failure, obtaining a schedule for a repair service based on predicted information, transmitting information to request maintenance information to delay the predicted failure, receiving the maintenance information, and processing/operating based on the maintenance information, the underlying processes recited in the claims are all acts that could be performed by a human, e.g., mentally or manually, using pen and paper, without the use of a computer or any other machine. For example, a person, using pen and paper or via oral communication, could receive operational information and condition of an appliance such as quarterly maintenance inspection, obtain a schedule of a repair service, request and receive the maintenance information for quarterly maintenance, and receive recommended availability of 
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of “appliance,” “user terminal,” “communication unit,” “controller,” and “managing server” to receive, obtain, transmit, request, identify and process information. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at page 20-27) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the limitations in [A]-[D], [F], and [I] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [E], [G], and [H] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using a generic computer component. Each of these functions (e.g., receive, obtain, and transmit information) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106(f) and MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible. 
Dependent claims 2-5, 7-10, and 17-20 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a 
Dependent claim 2 further recite additional step of obtaining a criterion, which is another insignificant extra-solution activity step of transmitting information to a user, therefore, does not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible.
Dependent claims 3, 7, and 17 further includes additional information of the maintenance information, which the additional information does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 4, 8, and 18 further includes additional information of the controller controls the communication unit to transmit information, which the additional information does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
 Dependent claims 5, 10, and 20 further includes additional information of the controller controls the communication unit to transmit information, which the additional information does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 9 and 19 further includes additional information of the derivation failure information, which the additional information does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Note: Claims 11-15 are not rejected under 35 U.S.C. 101 rejection above because the limitations of claiming a native function executing unit and received maintenance information specifically tied to the controlling of the native function executing unit of the appliance, which is a practical application. This is because the information received is not merely transmitted and received (insignificant extra-solution activity) by appliance, user terminal, and managing server but specifically tied to the practical operation of the appliance in controlling of the native function executing unit. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-14, 16-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ong et al. (US 20100332272 A1), hereinafter “Ong.”
Claim 1, Ong discloses a method performed by an appliance (Abstract, “method and a system for controlling operation of a wind turbine”, the appliance is interpreted to be a device that is designed to perform a specific function similar to a turbine), comprising:
receiving, by the appliance, prediction information indicating a predicted failure of the appliance (claims 1 and 5, and para. [0010], [0016], and [0025] disclosing the receiving current operating conditions for estimating remaining lifetime which is representative of predicted failure of the device);
receiving, by the appliance, a schedule of availability of a repair service for repairing the predicted failure of the appliance (para. [0017], [0090]-[0092] and Claim 15, “next schedule service event”, “in the case that it is not possible to prolong the remaining lifetime to the next 
transmitting, by the appliance, a signal for requesting maintenance information for use in delaying the predicted failure and maintain a normal operation of the appliance if a time point of availability of the repair service, determined from the received schedule is after a predicted failure time point indicated by the prediction information (para. [0017], [0090]-[0092] and Claim 15, “One of the control schemes may, e.g., include prolonging the remaining lifetime sufficiently to allow the wind turbine to continue operating until the next scheduled service event.” “As another alternative, in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” Examiner’s note:  Although art is found to teach the above-mentioned limitation, the limitation “if” renders the limitation to be optional, where the claim limitation is not positively recited, that is, the signal for requesting maintenance information for use of delaying the predicted failure and maintain a normal operation of the appliance, only be transmitted if a time point of availability of the repair service, determined from the received schedule is after a predicted failure time point indicated by the prediction information);
receiving, by the appliance, the maintenance information (para. [0017]-[0018] and [0090]-[0093] disclosing receiving operation power output to operate to prolong the remaining lifetime); and
operating, by the appliance, based on the maintenance information to delay the predicted failure (para. [0017] and [0090]-[0093] “control scheme is selected to control the operation” to operate power output of the wind turbine to prolong the remaining lifetime before the next schedule service event).
Claim 2, Ong discloses the method of claim 1. Ong further discloses 
receiving a criterion including at least one of performance which is capable of being provided in a maintenance mode and a duration for which the predicted failure is capable of being delayed before transmitting the signal, wherein the signal includes information related to the criterion (Para. [0110], “When a control scheme is selected, the operation of the wind turbine is controlled based on the selected control scheme. For example, the power production of the wind turbine may be reduced (de-rated) to 80% of its current power output until the next scheduled service event.” Para. [0090]-[0093], “FIG. 6 shows a graph illustrating the remaining lifetime of the component under a control strategy according to an embodiment. According to this control strategy, when the vibration level corresponding to alarm level 2 is reached, the remaining useful lifetime is Δt if the wind turbine is operated in power output class 5 for more than 80% of the remaining lifetime. This is illustrated by the curve ‘Power output class 5’.”).
Claim 3, Ong discloses the method of claim 1. Ong further discloses 
wherein the maintenance information includes at least one of an operation pattern indicating an operation per time and a control value of an operation parameter for each operation of the appliance, information of at least one replacement part or replacement device to be used to replace or supplement the appliance for delaying the predicted failure of the appliance, and time information indicating a predicted time duration for which a normal operation of the appliance is possible if the operation pattern or the at least one replacement part or replacement device is used (Fig. 6 and Para. [0090]-[0093] disclosing the maintenance information of operation pattern for operation power output class over time and provides recommendation of extra service event for repair or replace the component. Also see para. [0099] and [0102]-[0104]). 
Claim 4, Ong discloses the method of claim 1. Ong further discloses 
transmitting a request signal for requesting the repair service if the time point of availability of the repair service, determined from the received schedule is before the predicted failure time point indicated by the prediction information (Para. [0017], “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” which discloses the requesting for repair service if the time point of availability of the repair service is determined to before the predicted failure point by the prediction information (i.e. scheduled service event). Further in Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by 
receiving derivative information indicating a derivative failure which is predicted to additionally occur in the appliance in connection with the predicted failure; and displaying the derivative information (Fig. 6 and Para. [0064], [0081], [0092], [0102]-[0104] disclosing the alert system of level of failure which is derivative information of alert level within different class of failures). 
Claim 6, Ong discloses a method performed by user terminal (Abstract, “method and a system for controlling operation of a wind turbine” Para. [0067] “computer terminal located at the data centre”), comprising:
receiving, by the user terminal, prediction information indicating a predicted failure of an appliance (claims 1 and 5, and para. [0010], [0016], and [0025] disclosing the receiving current operating conditions for estimating remaining lifetime which is representative of predicted failure of the device. Para. [0067] disclosing the “data centre 32 is a central data processing centre which receives information from various sources and processes them. In an embodiment, the data centre 32 receives the data from the wind turbine 31. Additionally, the 
receiving, by the user terminal (Para. [0067]), a schedule of availability of a repair service for repairing the predicted failure of the appliance (para. [0017], [0090]-[0092] and Claim 15, “next schedule service event”, “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” The scheduling of the service event to more convenient time period and scheduling additional service events within the time span is indication of receiving a schedule of possible available repair service before the required schedule event (i.e. maintenance));
transmitting, by the user terminal (Para. [0067]), a signal for requesting maintenance information used to delay the predicted failure and maintain a normal operation of the appliance if a time point of availability of the repair service, determined from the received schedule is after a predicted failure time point indicated by the prediction information (para. [0017], [0090]-[0092] and Claim 15, “One of the control schemes may, e.g., include prolonging the remaining lifetime sufficiently to allow the wind turbine to continue operating until the next scheduled service event.” “As another alternative, in the case that it is not possible to prolong 
receiving, by the user terminal (Para. [0067]), the maintenance information (para. [0017]-[0018] and [0090]-[0093] disclosing receiving operation power output to operate to prolong the remaining lifetime); and
transmitting, by the user terminal (Para. [0067]), the maintenance information to the appliance (para. [0017] and [0090]-[0093] “control scheme is selected to control the operation”. Para. [0067], “data centre 32 is a central data processing centre which receives information from various sources and processes them. In an embodiment, the data centre 32 receives the data from the wind turbine 31. Additionally, the data centre 32 also receive other information including but not limited to wind and site data 37, power tariff 38 and cost of equipment 39. A user may also provide additional inputs such as information relating to the health status of the components, age of the components, weather information or any special desired control settings to be made to the turbine. Such user inputs 40 may be provided by the 
Claims 7, 13, and 17 are rejected under the same references and rationale as claim 3. 
Claims 8, 14, and 18 are rejected under the same references and rationale as claim 4. 
Claim 9, Ong discloses the method of claim 8. Ong further discloses 
wherein the derivative failure is predicted based on operation data gathered from a plurality of appliances which are the same type as or are similar types to the appliance and a failure history of the plurality of appliances (Para. [0071]-[0080] disclosing the failure mode analyzer maintains a database with entries relating to various failure modes. When the failure mode analyzer receives the information as input from the data centre 32, it compares the information with the entries in the database to determine the type of failure mode that has occurred which is failure history. The information is gathered from relevant alerts of the turbine components similar failures within the same wind farm or from other turbines in other wind farms, which is “the same type as or are similar types to the appliance and a failure history of the plurality of appliances”). 
Claim 11, Ong discloses an appliance (Abstract, “method and a system for controlling operation of a wind turbine”), comprising:
a native function executing unit that is native to a type of the appliance (Abstract, Claim 18, “wind turbine” Para. [0061]-[0062] and Fig. 1, “The wind turbine 1 includes a tower 2 having a number of tower sections, a nacelle 3 positioned on top of the tower 2, and a rotor 4 extending from the nacelle 3. The tower 2 is erected on a foundation 7 built in the ground. The 
a communication unit configured to receive prediction information indicating a predicted failure of the appliance, to transmit a signal for requesting maintenance information for use in delaying the predicted failure and maintaining a normal operation of the appliance, and to receive the maintenance information (Para. [0066]-[0069] disclosing a data centre and CBO unit in communication with sensors and web server. Claims 1 and 5, and para. [0010], [0016], receiving current operating conditions for estimating remaining lifetime which is representative of predicted failure of the device. Para. [0017], [0090]-[0092] and Claim 15, “One of the control schemes may, e.g., include prolonging the remaining lifetime sufficiently to allow the wind turbine to continue operating until the next scheduled service event”. “As another alternative, in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.”); and
a controller configured to receive a schedule of availability of a repair service for repairing the predicted failure of the appliance, to generate the signal if a time point of availability of the repair service, determined from the received schedule is after a predicted failure time point indicated by the prediction information, and to control the executing unit to operate based on the maintenance information (para. [0017] and [0090]-[0093] and claim 15, obtaining information related to next schedule service event and control scheme is selected to 
Claim 12 is rejected under the same references and rationale as claim 2. 
Claim 16, Ong discloses a user terminal (Abstract, “method and a system for controlling operation of a wind turbine”; Para. [0067] “computer terminal located at the data centre”), comprising:
a communication unit; and controller configured: contro the communication unit to to receive prediction information indicating a predicted failure of an appliance (Para. [0066]-[0069] disclosing a data centre and CBO unit in communication with sensors of wind turbine, data centre, and web server. Specifically, claims 1 and 5, and para. [0010], [0016], receiving current operating conditions for estimating remaining lifetime which is representative of predicted failure of the device. Para. [0067] disclosing the “data centre 32 is a central data processing centre which receives information from various sources and processes them. In an embodiment, the data centre 32 receives the data from the wind turbine 31. Additionally, the data centre 32 also receive other information including but not limited to wind and site data 37, power tariff 38 and cost of equipment 39. A user may also provide additional inputs such as information relating to the health status of the components, age of the components, weather information or any special desired control settings to be made to the turbine. Such user inputs 40 may be provided by the user using a computer terminal located at the data centre 32 or at a remote location connected by a data network such as the Internet or Ethernet.” Para. [0016] and [0025], disclosing the estimated remaining lifetime of the wind turbine which is representation of predicted failure of the appliance)
control the communication unit to receive a schedule of availability of repair service for repairing the predicted failure of the appliance (Para. [0066]-[0069] disclosing the communication of receiving information. Para. [0017], [0090]-[0092] and Claim 15, “next schedule service event”, “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” The scheduling of the service event to more convenient time period and scheduling additional service events within the time span is indication of receiving a schedule of possible available repair service before the required schedule event (i.e. maintenance));
control the communication unit to transmit a signal for requesting maintenance information used to delay the predicted failure and maintain a normal operation of the appliance if a time point of availability of the repair service, determined from the received schedule is after a predicted failure time point indicated by the prediction information (para. [0017], [0090]-[0092] and Claim 15, “One of the control schemes may, e.g., include prolonging the remaining lifetime sufficiently to allow the wind turbine to continue operating until the next scheduled service event.” “As another alternative, in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.”);
control the communication unit to receive the maintenance information, and control the communication unit to transmit the maintenance information to the appliance (para. [0017] and 
Claim 19 is rejected under the same references and rationale as claim 9. 
Claim 21, Ong discloses a method performed by a managing server (Abstract, “method and a system for controlling operation of a wind turbine”; Para. [0066] and Fig. 3 “server 36”), the method comprising:
receiving, from an appliance by the managing server, operation data of the appliance (Para. [0066], “FIG. 3 illustrates a general layout of a Condition Based Operation (CBO) system 30 according to an embodiment. The system 30 includes a wind turbine 31, a data centre 32 and a CBO unit 33. The wind turbine 31 includes a sensor system 35 and a web server 36. The sensor system 35 includes sensors that are used for monitoring the physical characteristics of the components in the wind turbine 31. For example, the sensor system 35 may include the accelerometers 13-20 of FIG. 2 a for monitoring the vibration level of the gearbox 10. Such vibration (or other physical characteristic) data obtained by the sensors relates to the health 
identifying, by the managing server (para. [0066]), a predicted failure of the appliance and a first time point when the predicted failure is to be generated based on the operation data of the appliance (Para. [0016] and [0025] disclosing the estimating of remaining lifetime of the wind turbine component based on the obtained operation data of the wind turbine. The estimated remaining lifetime of the wind turbine is representation of predicted failure of the appliance and a first time point when the predicted failure will be generated based on the operation data of the appliance); 
identifying, by the managing server (para. [0066]), a recommended schedule of availability of a repair service for repairing the appliance based on the first time point (para. [0017], [0090]-[0092] and Claim 15, “next schedule service event”, “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” The scheduling of the 
transmitting, to a user terminal by the managing server (para. [0066]), the predicted failure of the appliance, the first time point, and the recommended schedule (Para. [0092] disclosing when the estimated remaining lifetime of the wind turbine is shorter than the time until the next scheduled service event, the system recommends to schedule an extra service event in order to repair or replace the component. In para. [0104] disclosing the recommendation of the system includes action such as de-rating (i.e. reducing operation), replace components, and schedule a maintenance service). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 20100332272 A1), hereinafter “Ong”, in view of Horstemeyer et al. (US 20130201018 A1), hereinafter, “Horstemeyer.”
Claim 5, Ong discloses the method 1. Ong further discloses
transmitting a request signal for requesting the repair service if the time point of availability of the repair service, determined from the received schedule is before the predicted failure time point indicated by the prediction information (Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by Δt++ as compared to the situation where the wind turbine is operated in power class 5. If this is still insufficient to obtain a desired remaining lifetime, then either further de-rating may be recommended, or it would be recommended to 
However, Ong fails to expressly teach:
receiving additional prediction information indicating an additional failure which is predicted to occur in an additional appliance which is located on a same premises as the appliance and recommended schedule information indicating a recommended schedule of a repair service for repairing the predicted failure and the additional failure concurrently; and
displaying the additional prediction information and the recommended schedule information.
Nonetheless, Horstemeyer is directed to systems and methods of monitoring appliances at a site, which specifically teaches:
receiving additional prediction information indicating an additional failure which is predicted to occur in an additional appliance which is located on a same premises as the appliance and recommended schedule information indicating a recommended schedule of a repair service for repairing the predicted failure and the additional failure concurrently; and displaying the additional prediction information and the recommended schedule information (Abstract, para. [0021], [0032], [0038], [0040], [0044]-[0046], [0050]-[[0057], [0059]-[0064], and claims 2, 21  teaching the monitoring and receiving health data (i.e. prediction information) of the different types of plurality of appliances at a site within the same network to determine the expected lifespan of the appliances and scheduling for repairing service to be displayed). 
receiving additional prediction information indicating an additional failure which is predicted to occur in an additional appliance which is located on a same premises as the appliance and recommended schedule information indicating a recommended schedule of a repair service for repairing the predicted failure and the additional failure concurrently; and displaying the additional prediction information and the recommended schedule information as taught by Horstemeyer with the system and method of monitoring and controlling operation of wind turbine of Ong, for the motivation of provide a more robust and effective system to recommend additional schedule repair if more than one device/appliance is broken at site. 
Claims 10, 15, and 20 are rejected under the same references and rationale as claim 5. 

Response to Remarks
35 U.S.C. 112 Rejections:
	The Applicant’s remarks are fully considered. The amended claim limitations render the prior 35 U.S.C. 112(b) rejection moot. 
35 U.S.C. 101 Rejections:
	The Applicant’s remarks are fully considered, however are found to be unpersuasive. 
	On page 11 of the remarks, the Applicant asserts the amended claims solve a conventional technical problem, which is “there is a need in the art for a method and apparatus to both efficiently provide a customer visit service for repairing failures of appliances and to maintain normal operations of the appliances by considering a user's use pattern and a 
	The Examiner respectfully disagrees. The Applicant fails to provide persuasive argument for the “improvement to other technology or technical field.” That is, as reflected in Enfish, there is a fundamental difference between computer functionality improvements (improvement of the technology or technical field), on the one hand, and uses of existing computers as tools to perform a particular task (collecting, analyzing, and displaying information), on the other. The alleged advantages that the applicant touts do not concern an improvement to computer capabilities or any machinery but instead relate to an alleged improvement in receiving and identifying information for a desirable result, which a computer is used as a mere tool in its ordinary capacity.  As addressed above and on page 11 of the remarks, the invention is related to providing customer necessary information or indication for the customer to visit service for repairing failures of appliances based on operations but not improving the method or system for how to identify the predicted failure in an improved technological capability. " To further clarify, the applicant reflected a business need of the abstract idea for the collecting and transmitting of information and use the collected information to determine when to schedule maintenance repair. The computer system itself or specific technology is not improved in anyway other than being applied as a tool/instrument for the judicial exception. See 101 rejection above for detail analysis. 
35 U.S.C. 102 and 103 Rejections:

	On page 12 of the remarks, the applicant inserts a citation of Ong. On page 13, the Applicant asserts:
 “Ong is directed to determining a remaining lifetime of a wind turbine, not a predicted failure as in Claim 1. Furthermore, the remaining lifetime focus in Ong does not read on “an availability of a repair service for repairing the predicted failure,” as claimed.”
The Examiner respectfully disagrees. Ong discloses the determining/estimating remaining lifetime of a wind turbine based on operation data of the wind turbine. The estimation of remaining lifetime of a component is predicting or estimating the reminding lifetime of the component to when it will most likely fail (i.e. predicted failure). Further in para. [0092] of Ong, disclosing when the estimated remaining lifetime of the wind turbine is shorter than the time until the next scheduled service event, the system recommends to schedule an extra service event in order to repair or replace the component. Furthermore in para. [0104] disclosing the recommendation of the system includes action such as de-rating (i.e. reducing operation), replace components, and schedule a maintenance service, which reads on “an availability of a repair service for repairing the predicted failure,” as claimed. 
Further on page 13, the Applicant further asserts:
“Neither does Ong expressly or impliedly teach "transmitting, by the appliance, a signal for requesting maintenance information for use in delaying used e point of availability of the repair service, determined from the received e point of availability of the repair service, determined from the received 
The Applicant’s remark is conclusory statement that fails to specifically point out why an uncited portion of the Ong fails to teach the amended claim limitation nor how the amended claim limitation should be interpreted, therefore, the assertion is found to be unpersuasive. Still, the Examiner believes the amended claim limitation is disclosed in para. [0017] and [0090]-[0093] of Ong. 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Maher (US 20170352245 A1) is directed to the analysis of data generated by one or more connected systems and devices. Operational data obtained by one or more connected devices and/or systems, such as a connected thermostat and/or wind turbine system, may be used to detect and/or predict impending failures 
Coon et la. (US 20110218957 A1) is directed to a request to diagnose a problem with an appliance is provided to a diagnostic system whereupon the diagnostic system functions to interpret the information indicative of the problem with the appliance to thereby normalize the information indicative of the problem with the appliance. The normalized information indicative of the problem with the appliance is then used to select from a knowledge base in which is maintained a plurality of solutions each having associated tags that function to identify concepts and values in a domain model a set of possible solutions for the problem with the appliance. As necessary, information within the set of possible solutions for the problem with the appliance is used to dynamically generate additional questions to thereby obtain further information indicative of the problem with the appliance. The further information indicative of the problem with the appliance may then be used to identify from with the set of possible solutions for the problem with the appliance a subset of best possible solutions for the problem with the appliance. This subset of best possible solutions for the problem with the appliance may then be presented to an end user to thereby allow the end user to perform the repair(s) needed to correct the problem.
J. C. Seabra, M. A. Costa and M. M. Lucena, "IoT based intelligent system for fault detection and diagnosis in domestic appliances," 2016 IEEE 6th International .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.